              Case 2:19-cv-01649-RSL Document 40 Filed 08/24/20 Page 1 of 1




 1                                                         HONORABLE ROBERT S. LASNIK

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10   GRACE BURROWS, individually and as              NO. 2:19-cv-01649-RSL
     Personal Representative of the ESTATE OF
11   WALTER BURROWS, and on behalf of the
     statutory beneficiaries thereto consisting of   ORDER GRANTING UNOPPOSED
12   RANDY MORROW, DENISE FOY, CARROL                MOTION TO EXTEND DEADLINE
     DOBBINS, JENNIFER SIPES, and TINA               FOR EXPERT REPORTS UNDER FRCP
13   RADOVICH,                                       26(a)(2)
14                                   Plaintiffs,
15          vs.
16   3M COMPANY, a foreign corporation,
17                                   Defendant.
18          Based on Defendant 3M Company’s Unopposed Motion to Extend the Deadline for
19    Expert Reports under FRCP 26(a)(2), and good cause appearing,
20          IT IS HEREBY ORDERED THAT the new deadline for expert reports under FRCP
21    26(a)(2) is October 2, 2020.
22           IT IS SO ORDERED.
23           Dated this 24th day of August, 2020.
24

25                                                    A
                                                      Robert S. Lasnik
26                                                    United States District Judge
      ORDER GRANTING UNOPPOSED MOTION TO                   GORDON REES SCULLY MANSUKHANI, LLP
      EXTEND DEADLINE FOR EXPERT REPORTS                   1300 SW Fifth Avenue, Suite 2000
      UNDER FRCP 26(A)(2) – Page 1                         Portland, OR 97201
                                                           Telephone: (503) 382-3852
                                                           Facsimile: (503) 616-3600
